Order unanimously modified to the extent of limiting the examination before trial of the partnership to a single partner to be selected by the partnership, and, of the corporation, to a single officer, agent or employee of the corporation to be selected by the corporation. The individuals whose examinations are sought, although sued as such indviduals and as partners, are all exactly in the same category. Some one of the partners has full knowledge of the facts and it is apparently unnecessary to examine the other five partnership defendants. A similar condition exists as far as the two corporate defendants are concerned. If it should prove necessary to examine any other persons, an appropriate application may be made. Settle order on notice. Concur—-Peek, P. J., Breitel, Cox, Frank and Yalente, JJ.